Title: General Orders, 17 April 1783
From: Washington, George
To: 


                        
                           
                             Thursday April 17th 1783
                            Parole Grottenburgh. Css Hague—Ireland
                        
                        For the day tomorrow Brigadier General Patterson
                        B.Q.M. Jersey Brigade
                        A Board of Officers consisting of Brigadier General Greaton, Colonels Stewart & Sproat and Majors
                            Fish & Trescot will assemble at the Newbuilding on saturday next ten o’clock A.M. to take into consideration the
                            claims of the Candidates for the badge of merit, and will report thereon to the Commander in chief—as soon as possible—The
                            papers at the Orderly office and all other certificates and papers relative to those claims are to be put into the hands
                            of Brigadier Greaton before saturday.
                        The Westpoint packet boat for the Army is now established. She will leave Westpoint at ten o’clock in the
                            morning and Newburgh at five in the afternoon.
                        The 5th Massaschusetts regt gives the Guards, and the Maryland Detachment the fatigues tomorrow.
                    